DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Nguyen et al. (U.S. 2014/0268579).
As to claim 1, Nguyen discloses an encapsulated printed circuit board as shown in figure 1, comprising:
a printed circuit board (not label, see figure 1, para-0077) having a top side, a bottom side and a perimeter wall (side surface) coupling the top side and the bottom side;
a low pressure molded material (3, para-0077) applied to at least a portion of the perimeter wall (side surface of the PCB) such that a portion of the low pressure molded material (3) extends generally perpendicularly to the top side to create a potting wall extending from the top side at the at least a portion of the perimeter wall (the side wall or surface)and generally parallel to the perimeter wall.

As to claim 3, Nguyen discloses the low pressure molded material (3) in figure 1 encapsulates a portion of the top side adjacent to an intersection of the top side and the perimeter wall.
As to claim 4, Nguyen discloses the potting wall (made from LPM material 3) extending from the top side extends from the top side from the portion of the top side adjacent to the intersection of the top side and the perimeter wall.
As to claim 5, Nguyen discloses the low pressure molded material (3) is a thermoplastic polyamide (MM6208 material).
As to claim 6, Nguyen discloses the potting wall and the top side form a volume and a potting material (3) fills the volume.
As to claim 8, Nguyen discloses an encapsulated printed circuit board as shown in figure 1, comprising:
a printed circuit board (para-0077) having a top side, a bottom side and a perimeter wall (side surface) coupling the top side and the bottom side;
a low pressure molded material (3) molded about a majority of the bottom side and at least a portion of the perimeter wall such that a potting wall extends generally perpendicularly to the top side and generally parallel to the perimeter wall at the at least a portion of the perimeter wall, see figure 1.
As to claim 9, Nguyen discloses the low pressure molded material (3) is a thermoplastic polyamide (para-0077, MM6208 material).

As to claim 11, Nguyen discloses a method of encapsulating a printed circuit board as shown in figure 1, comprising the steps of:
providing a printed circuit board (not label, see para-0077) having a top side, a bottom side and a perimeter wall (side surface) coupling the top side and the bottom side;
populating the printed circuit board with a plurality of electronic components (4, 9, and 16);
applying a low pressure molded material (3) to at least a portion of the perimeter wall (the side surface) such that a portion of the low pressure molded material (3) extends generally perpendicularly to the top side thereby creating a potting wall extending from the top side at the at least a portion of the perimeter wall and generally parallel to the perimeter wall.
As to claim 12, Nguyen discloses creating the potting wall (formed from the material 3) extending from the top side forms a volume defined by the top side and the potting wall and further comprising the step of filling the volume with a potting material.
As to claim 13, Nguyen discloses a method of encapsulating a printed circuit board as shown in figure 1, comprising the steps of:
providing a printed circuit board (see para-0077) having a top side, a bottom side and a perimeter wall (a side surface) coupling the top side and the bottom side;

molding a low pressure molded material (3) about a majority of the bottom side and at least a portion of the perimeter wall (the side surface) to form a potting wall that extends generally perpendicularly to the top side and generally parallel to the perimeter wall at the at least a portion of the perimeter wall.
As to claim 14, Nguyen discloses the potting wall and the top side define a volume and further comprising the step of filling the volume with an encapsulating material, see figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Denzene et al. (‘258) cited in the record.
Regarding claim 7, Nguyen does not specifically discloses at least one lead wire coupled to the printed circuit board and wherein the low pressure molded material encapsulates a portion of the at least one lead wire coupled to the printed circuit board.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Denzene employed in the PCB of Nguyen in order to provide excellent mechanical properties of high flexibility and good resistance.

Response to Arguments
Applicant's arguments filed 03/10/21 have been fully considered but they are not persuasive. Applicant argues:
For claims 1, 8, 11, and 13:
the Nguyen reference does not disclose any detail about the structure of the low pressure molded material and the figures do not provide to one of ordinary skill in the art enough detail to anticipate claims.
After carefully review, examiner respectively disagrees.  As shown in figure 1, Nguyen discloses the low pressure molded material (3) at least a portion applied to the perimeter wall of the circuit board such that a portion of the low pressure molded material (3) extends generally perpendicularly to the top side to create a potting wall (the wall that protected the outer surface of the perimeter wall of the circuit board) extending from the top side at the at least a portion of the perimeter wall and generally parallel to the perimeter wall clearly shown in figure 1.
For claim 2:

Examiner disagrees because Nguyen does not specifically the molded material encapsulated the entire of the bottom side of the PCB but at least in figure 1 that Nguyen disclose at least the portion of the molded (3) encapsulated to the potion of the top and portion of the bottom surface of the PCB.
For claims 6, 10, 12, and 14:
Nguyen does not disclosure that the low pressure molded material and the top side of the printed circuit board form a volume and that the potting material fills the volume. 
Examiner disagrees because the applicant did not say in the claim that how much that the potting material applied or filled on the top surface of the PCB forming the volume of the potting material, and Nguyen does disclose the potting material (3) filled on the top surface at least the portion on the PCB.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848